                     Case 1:21-cr-00175-TJK Document 159 Filed 09/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cr-00175-TJK-3
 ZACHARY REHL combined with ETHAN NORDEAN                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ZACHARY REHL                                                                                                 .


Date:          09/06/2021                                                             /s/ Jonathon A. Moseley
                                                                                         Attorney’s signature


                                                                         Jonathon A. Moseley, VSB #41058 DC # VA005
                                                                                     Printed name and bar number
                                                                               5765-F Burke Centre Parkway, #337
                                                                                      Burke, Virginia 22015


                                                                                               Address

                                                                                     contact@jonmoseley.com
                                                                                            E-mail address

                                                                                          (703) 656-1230
                                                                                          Telephone number

                                                                                          (703) 656-1230
                                                                                             FAX number
